                 Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 1 of 50




                                                    APPENDIX A
                                        Claim Terms Identified by Capella
No.   Claim Term               Capella’s Proposed Construction and          Cisco’s Proposed Construction and
                               Evidence                                     Evidence
1.    “port(s)” / “fiber       Proposed Construction                        See construction of claim term Nos. 2-5.
      collimators…
      providing … port(s)”     Fiber collimator port(s)
      ’905 Patent, Claims
                               Fiber collimators providing and serving
      1, 15, 16;
                               as port(s).
      ’906 Patent, Claims
      1, 21, 31, 37, 44, 61.   Intrinsic Evidence

                               ‘905 Patent: Abstract; FIGs. 1A, 1B,
                               1C, 1D, 2A, 2B, 2C, 3, 4A, 4B, 5, 6, and
                               related text; Col. 1:37-41, 1:45-3:62,
                               3:66-6:37, 6:61-8:21, 8:22-45, 8:45-
                               9:12, 9:13-50, 9:51-10:43, 10:44-67,
                               11:1-14, 11:15-12:61, 12:62-13:39,
                               13:40-14:9; all claims.

                               ‘906 Patent: Abstract; FIGs. 1A, 1B,
                               1C, 1D, 2A, 2B, 2C, 3, 4A, 4B, 5, 6, and
                               related text; Col. 1:40-44, 1:48-4:4, 4:8-
                               6:48, 7:6-8:33, 8:34-57, 8:57-9:25, 8:57-
                               9:26-64, 9:65-10:56, 10:57-11:13,
                               11:14-27, 11:28-13:7, 13:8-13:52,
                               13:53-14:22; all claims.

                               The prosecution histories for the
                               patents-in-suit and predecessor patents,
                               including all IPRs (e.g., IPR2014-
                               01166; IPR2014-01276; IPR2015-
                               00727; IPR2015-00726; IPR2015-
                               00731; IPR2015-00739; IPR2015-
                               00816; IPR2015-00894; IPR2015-
                               01958; IPR2015-01961; IPR2015-
                               01969; IPR2015-01971) and all
                               documents and information
                               contained/cited therein. This includes:

                                     IPR2014-01166, Ex. 1044,
                                      Clifford Holliday, Components
                                      for R-OADMs ’05 (B & C


                                                           1
Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 2 of 50




                 Consulting Services & IGI
                 Consulting Inc. 2005)

                IPR2014-00727, Ex. 2002,
                 Clifford Holliday, Components
                 for R-OADMs ’05 (B & C
                 Consulting Services & IGI
                 Consulting Inc. 2005)

                IPR2014-00727, Ex. 2003,
                 CWavePath 4500 Product Brief,
                 accessed at http://www.
                 capellainc.com/downloads/Wave
                 Path%204500%20Product%
                 20Brief%20030206B.pdf

                IPR2014-00727, Ex. 2012, U.S.
                 Provisional App. No. 60/277,217

                IPR2014-00727, Ex. 2013, John
                 C. McNulty, "A perspective on
                 the reliability of MEMS-based
                 components for
                 telecommunications", Proc. SPIE
                 6884, Reliability, Packaging,
                 Testing, and Characterization of
                 MEMS/MOEMS VII, 68840B
                 (February 18, 2008)

                IPR2014-00727, Ex. 2014,
                 Capella Photonics Launches
                 Dynamically Reconfigurable
                 Wavelength Routing Subsystems,
                 Offering Unprecedented
                 Operating Cost Savings and
                 Flexibility for Telecom Service
                 Providers, Business Wire (June
                 2, 2003, 8:16 AM),
                 http://www.businesswire.com/ne
                 ws/home /20030602005554/
                 en/Capella-Photonics-Launches-
                 Dynamically-Reconfigurable-
                 Wavelength-Routing

                IPR2014-00727, Ex. 2015,
                 Benjamin B. Dingel & Achyut

                                    2
Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 3 of 50




                 Dutta, Photonic Add-Drop
                 Multiplexing Perspective for
                 Next Generation Optical
                 Networks, 4532 SPIE 394 (2001)

                IPR2014-00727, Ex. 2015, Tze-
                 Wei Yeow, K. L. Eddie Law, &
                 Andrew Goldenberg, MEMS
                 Optical Switches, 39 IEEE
                 Comm. I Mag. no. 11, 158
                 (2001)

                IPR2014-00727, Ex. 2017,
                 Patrick B. Chu et al., MEMS: the
                 Path to Large Optical
                 Crossconnects, 40 IEEE Comm.
                 I Mag. no. 3, 80 (2002)

                IPR2014-00727, Ex. 2018,
                 Clifford Holliday, Switching the
                 Lightwave: OXC’s – The
                 Centerpiece of All Optical
                 Network (IGI Consulting Inc. &
                 B & C Consulting Services
                 2001)

                IPR2014-00727, Ex. 2019, An
                 Vu Tran et al., Reconfigurable
                 Multichannel Optical Add-Drop
                 Multiplexers Incorporating
                 Eight-Port Optical Circulators
                 and Fiber Bragg Gratings, 13
                 Photonics Tech. Letters, IEEE,
                 no. 10, 1100 (2001)

                IPR2014-00727, Ex. 2020,
                 Jungho Kim & Byoungho Lee,
                 Bidirectional Wavelength Add-
                 Drop Multiplexer Using
                 Multiport Optical Circulators
                 and Fiber Bragg Gratings, 12
                 IEEE Photonics Tech. Letters
                 no. 5, 561 (2000)

                IPR2014-00727, Ex. 2021, Max
                 Born & Emil Wolf, Principles of

                                    3
Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 4 of 50




                 Optics (Pergamon Press, 6th
                 Corrected Ed. 1986) (Excerpts)

                IPR2014-00727, Ex. 2023,
                 Abdul Al-Azzawi, Fiber Optics:
                 Principles and Practices (CRC
                 Press 2006)

                IPR2014-00727, Ex. 2024,
                 Curriculum Vitae of Dr.
                 Alexander V. Sergienko

                IPR2014-00727, Ex. 2025, Ming
                 C. Wu, Olav Solgaard and
                 Joseph E. Ford, “Optical MEMS
                 for Lightwave Communication,”
                 Journal of Lightwave
                 Technology, Vol. 24, No. 12,
                 Dec. 2006, pp. 4433-4454

                IPR2014-00727, Ex. 2031, U.S.
                 Patent No. 6,178,284
                 (Bergmann, et al.)

                IPR2014-00727, Petition

                IPR2014-00727, Ex. 1002, U.S.
                 Patent No. 6,498,872
                 (Bouevitch, et al.)

                IPR2014-00727, Ex. 1005, U.S.
                 Patent No. 6,442,307 (Carr et
                 al.)

                IPR2014-00727, Ex. 1006, U.S.
                 Patent No. 6,625,340 (Sparks, et
                 al.)

                IPR2014-00727, Ex. 1022, U.S.
                 Patent No. 5,414,540 (Patel, et
                 al.)

                IPR2014-01166, Paper 19
                 (including pp. 1-41)



                                    4
Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 5 of 50




                IPR2014-01276, Paper 15
                 (including pp. 1-14, 32-43)

                IPR2015-00726, Paper 22
                 (including pp. 1-18, 36-43)

                IPR2015-00727, Paper 20
                 (including pp. 1-18, 36-43)

                IPR2015-00731, Paper 17
                 (including pp. 1-13, 31-45)

                IPR2015-00739, Paper 16
                 (including pp. 1-13, 32-46)

                IPR2015-00816, Paper 10
                 (including pp. 1-16, 32-42)

                IPR2015-00894, Paper 10
                 (including pp. 1-15, 32-42)

                Federal Circuit Case No. 16-
                 2394, Dkts. 48, 61, 83

                Prosecution History of U.S.
                 Patent No. RE47,905, including:
                 (1) Reissue Declaration, dated
                 June 29, 2018; (2) Preliminary
                 Amendment, dated June 29,
                 2018; (3) Preliminary
                 Amendment, dated March 25,
                 2019; (4) Office Action, dated
                 June 26, 2019; (5) Interview
                 Summary, dated July 19, 2019;
                 (6) Amendment and Response,
                 dated July 30, 2019; (7) Office
                 Action, dated September 5,
                 2019; (8) Interview Summary,
                 dated September 17, 2019; (9)
                 Interview Summary, dated
                 October 16, 2019; (10)
                 Amendment and Reply, dated
                 October 23, 2019; (11) Notice of
                 Allowance, dated November 8,
                 2019; and (12) Comments on
                 Statement for Reasons for

                                    5
Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 6 of 50




                 Allowance, dated February 5,
                 2020.

                Prosecution History of U.S.
                 Patent No. RE47,906, including:
                 (1) Reissue Declaration, dated
                 June 29, 2018; (2) Preliminary
                 Amendment, dated June 29,
                 2018; (3) Preliminary
                 Amendment, dated March 25,
                 2019; (4) Office Action, dated
                 June 26, 2019; (5) Interview
                 Summary, dated July 19, 2019;
                 (6) Amendment and Response,
                 dated July 30, 2019; (7) Office
                 Action, dated September 5,
                 2019; (8) Interview Summary,
                 dated September 17, 2019; (9)
                 Interview Summary, dated
                 October 16, 2019; (10)
                 Amendment and Reply, dated
                 October 23, 2019; (11) Notice of
                 Allowance, dated November 8,
                 2019; and (12) Comments on
                 Statement for Reasons for
                 Allowance, dated February 5,
                 2020.

          Extrinsic Evidence

          Capella refers to the entire prosecution
          history, including IPRs, and all citations
          and documents contained therein, but
          considers that to be intrinsic evidence.

          Testimony/Declaration from Professor
          A.Sergienko, including all additional
          documents and information cited in his
          December 14, 2020 Declaration, as well
          as his November 6, 2020 Declaration
          previously submitted in connection with
          Eastern District of Texas Case Nos.
          2:20-cv-00076-JRG and 2:20-cv-00076-
          JRG.




                                      6
                  Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 7 of 50




                               https://www.merriam-webster.com/
                               dictionary/provide



                                         Claim Terms Identified by Cisco
No.   Claim Term               Capella’s Proposed Construction and    Cisco’s Proposed Construction and
                               Evidence                               Evidence
2.    “port(s)”                See #1 in table above.                 “the point of entry or exit of light”
      ’368 Patent, Claims                                             Intrinsic Evidence
      1, 5, 6, 10, 15, 16;                                            ’368 Patent, Claims 1-6, 9-12, 15-22;
      ’678 Patent, Claims                                             ’678 Patent, Claims 1-4, 9, 10, 13, 17, 19-
      1-3, 5, 20-22, 24, 31,                                          23, 27, 29, 44-46, 53, 61-65;
      37-39, 44-47, 55, 60-
      63;                                                             ’905 Patent, Claims 1, 2–3, 5, 15, 16, 19–
                                                                      20, 23, 27–28, 32, 39–40, 42–43, 45, 47, 49,
      ’905 Patent, Claims                                             51;
      23, 28, 39, 45, 47,
      49, 51;                                                         ’906 Patent, Claims 1, 5, 8, 11, 13, 21, 24–
                                                                      25, 31, 36–39, 42–44,47–48, 60–61, 68–70,
      ’906 Patent, Claims                                             72, 75, 78, 80, 86–87, 89–90, 92–93, 100–
      100, 115, 116-118,
                                                                      102, 105, 107–109, 112–113, 115–119, 126,
      133.                                                            131, 133–137;
                                                                      ’905 Patent at Abstract, 3:66–4:3, 5:18–53,
                                                                      5:62–6:34, 6:66–7:10, 7:20–25, 8:22–41,
                                                                      9:26–31, 9:65-10:24, 10:48–67, 11:25–56,
                                                                      12:62–13:13, 13:40–14:9, Figs. 4A–4B, Fig
                                                                      5–6 (and corresponding disclosures from
                                                                      the ’906 Patent)
                                                                      ’906 Patent at Abstract, 6:5–12, 9:40–45;
                                                                      U.S. Provisional Patent Application No.
                                                                      60/277,217 at 2-3, Fig. 9; App. A (p. 8),
                                                                      App. B (p. 12), App. C (p. 16);
                                                                      U.S. Patent Application No. 16/023,127,
                                                                      June 29, 2018 Preliminary Amendment in a
                                                                      Reissue Application at 15;
                                                                      U.S. Patent Application No. 16/023,127,
                                                                      March 25, 2019 Second Preliminary
                                                                      Amendment at 23;
                                                                      U.S. Patent Application No. 16/023,127,
                                                                      June 26, 2019 Patent Reissue Declaration;
                                                                      U.S. Patent Application No. 16/023,127,


                                                        7
               Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 8 of 50




No.   Claim Term         Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                         Evidence                              Evidence
                                                               June 26, 2019 Amended Claims Submitted
                                                               with Patent Reissue Declaration;
                                                               U.S. Patent Application No. 16/023,127,
                                                               June 26, 2019 Office Action at 6;
                                                               U.S. Patent Application No. 16/023,127,
                                                               July 19, 2019 Applicant Interview Summary
                                                               at 2-3;
                                                               U.S. Patent Application No. 16/023,127,
                                                               July 29, 2019 Amendment and Response at
                                                               10-15;
                                                               U.S. Patent Application No. 16/023,127,
                                                               September 5, 2019, Final Rejection 2019 at
                                                               5-6;
                                                               U.S. Patent Application No. 16/023,127,
                                                               October 16, 2019 Examiner-Initiated
                                                               Interview Summary;
                                                               U.S. Patent Application No. 16/023,127,
                                                               October 23, 2019 Amendment and Reply;
                                                               U.S. Patent Application No. 16/023,127,
                                                               November 8, 2019 Notice of Allowance at 4-
                                                               5;
                                                               U.S. Patent Application No. 16/023,183,
                                                               June 29, 2018 Preliminary Amendment in a
                                                               Reissue Application at 22;
                                                               U.S. Patent Application No. 16/023,183,
                                                               March 25, 2019 Second Preliminary
                                                               Amendment Patent Appendix at 23;
                                                               U.S. Patent Application No. 16/023,183,
                                                               June 26, 2019 Office Action at 5, 10-11, 18;
                                                               U.S. Patent Application No. 16/023,127,
                                                               June 26, 2019 Patent Reissue Declaration;
                                                               U.S. Patent Application No. 16/023,183,
                                                               June 26, 2019 Amended Claims Submitted
                                                               with Patent Reissue Declaration;
                                                               U.S. Patent Application No. 16/023,183,
                                                               September 5, 2019 Office Action at 7;
                                                               U.S. Application No. 16/023,183, July 30,


                                                  8
               Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 9 of 50




No.   Claim Term         Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                         Evidence                              Evidence
                                                               2019 Office Action Response at 29;
                                                               U.S. Patent Application No. 16/023,183,
                                                               September 17, 2019 Applicant-Initiated
                                                               Interview at 2;
                                                               U.S. Patent Application No. 16/023,183,
                                                               October 16, 2019 Examiner-Initiated
                                                               Interview Summary;
                                                               U.S. Patent Application No. 16/023,127,
                                                               October 23, 2019 Response to Final
                                                               Rejection;
                                                               IPR2014-01166, Patent Owner’s
                                                               Preliminary Response (Paper 7, November
                                                               5, 2014) at 3, 12, 28-41;
                                                               IPR2014-01166, Petitioners Reply (Paper
                                                               25, August 4, 2015) at 11-13;
                                                               IPR2014-01166, Deposition of Dr.
                                                               Alexander Sergienko (Exh. 1039) at 42-45,
                                                               53-66;
                                                               IPR2014-01166, Patent Owner Response
                                                               (Paper 17, May 7, 2015) at 7, 13-14, 49-50,
                                                               58;
                                                               IPR2014-01166, Sergienko Declaration
                                                               (Exh. 2004, May 7, 2015) at ¶¶ 37, 44-48.
                                                               146-167;
                                                               IPR2014-01166, Final Written Decision
                                                               (January 28, 2016) at 12, 14, 22-27;
                                                               IPR2014-01276, Final Written Decision
                                                               (Paper 50, February 17, 2016) at 13-16, 26-
                                                               28.
                                                               IPR2015-00726 Sergienko Declaration
                                                               (December 23, 2015) at ¶ 69;
                                                               IPR2015-00726 Final Written Decision
                                                               (September 28, 2016) at 12–17;
                                                               IPR2015-00727 Final Written Decision
                                                               (September 28, 2016) at 14-16;
                                                               IPR2015-00727 Sergienko Declaration
                                                               (December 23, 2015) at ¶ 69;


                                                  9
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 10 of 50




No.   Claim Term        Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                        Evidence                              Evidence
                                                              IPR2015-00731 Final Written Decision
                                                              (September 29, 2016) at 13-16;
                                                              IPR2015-00739 Final Written Decision
                                                              (October 14, 2016) at 14-17, 25–26;
                                                              IPR2014-01166 Patent Owner’s Request
                                                              for Rehearing (February 29, 2016);
                                                              IPR 2014-01166 Decision Denying Request
                                                              for Rehearing (February 29, 2016);
                                                              IPR2014-01276 Patent Owner’s Request for
                                                              Rehearing (March 16, 2016);
                                                              IPR2014-01276 Decision Denying Request
                                                              for Rehearing (July 5, 2016);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Principal Brief for Appellant
                                                              at 17-35 (February 13, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Appellees’ Joint Response
                                                              Brief at 12-14, 20-47 (May 26, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Reply Brief of Capella
                                                              Photonics, Inc. at 1-17 (June 23, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Judgment (June 23, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Petition for Rehearing for
                                                              Appellant (March 15, 2018);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Petition for Rehearing Denied
                                                              (April 16, 2018);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Supreme Court of the United
                                                              States, Case No. 18-314, Petition for Writ of


                                                 10
               Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 11 of 50




No.   Claim Term              Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                              Evidence                              Evidence
                                                                    Certiorari (September 11, 2018);
                                                                    Capella Photonics Inc. v. Cisco Systems
                                                                    Inc, et al., Supreme Court of the United
                                                                    States, Case No. 18-314, Petition Denied
                                                                    (November 5, 2018).
                                                                    Extrinsic Evidence
                                                                    Expert Declaration and Testimony of Dr.
                                                                    Paul Prucnal;
                                                                    Communications Standard Dictionary, 2nd
                                                                    Ed. (1989);
                                                                    Webster’s NewWorld Dictionary, Third
                                                                    College Ed.;
                                                                    McGraw-Hill Dictionary of Engineering,
                                                                    2nd Ed. (2003);
                                                                    Photonics Switching, Vol. II Systems, pp.
                                                                    217–22 (1993);
                                                                    Kaname Jinguiji, Synthesis of Coherent
                                                                    Two-Port Optical Delay- Line Circuit with
                                                                    Ring Waveguides, Journal of Lightwave
                                                                    Tech.,Vol. 14, No. 8 (Aug. 1996);
                                                                    Webster’s NewWorld Dictionary, Third
                                                                    College Ed.
3.    “fiber collimator       See #1 in table above.                “fiber collimator port excluding circulator
      port(s)” / “fiber                                             ports that is the point of entry or exit of
      collimator…port(s)”                                           light”
      ’905 Patent, Claims                                           Intrinsic Evidence
      23, 27, 32, 39;                                               ’905 Patent, Claims 1, 2–3, 5, 15, 16, 19–
      ’906 Patent, Claims                                           20, 23, 27–28, 32, 39–40, 42–43, 45, 47, 49,
      68-70, 72, 80, 87,                                            51;
      89, 90, 92, 100, 115,                                         ’906 Patent, Claims 1, 5, 8, 11, 13, 21, 24–
      118, 126, 131, 133.                                           25, 31, 36–39, 42–44, 47–48, 60–61, 68–70,
                                                                    72, 75, 78, 80, 86–87, 89–90, 92–93, 100–
                                                                    102, 105, 107–109, 112–113, 115–119, 126,
                                                                    131, 133–137;
                                                                    ’905 Patent: 9:34-38;
                                                                    ’906 Patent: 9:48-52;
                                                                    U.S. Provisional Patent Application No.

                                                       11
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 12 of 50




No.   Claim Term        Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                        Evidence                              Evidence
                                                              60/277,217, App. A (p. 8), App. B (p. 12),
                                                              App. C (p. 16);
                                                              U.S. Provisional Patent Application No.
                                                              60/277,217 at 2-3, Fig. 9;
                                                              U.S. Patent Application No. 16/023,127,
                                                              June 29, 2018 First Preliminary
                                                              Amendment at 15;
                                                              U.S. Patent Application No. 16/023,127,
                                                              March 25, 2019 Second Preliminary
                                                              Amendment at 23;
                                                              U.S. Patent Application No. 16/023,127,
                                                              June 26, 2019 Patent Reissue Declaration);
                                                              U.S. Patent Application No. 16/023,127,
                                                              June 26, 2019 Amended Claims Submitted
                                                              with Patent Reissue Declaration);
                                                              U.S. Patent Application No. 16/023,127,
                                                              June 26, 2019 Office Action at 6;
                                                              U.S. Patent Application No. 16/023,127,
                                                              July 19, 2019 Applicant Interview Summary
                                                              at 2-3;
                                                              U.S. Patent Application No. 16/023,127,
                                                              July 29, 2019 Amendment and Response at
                                                              10-15;
                                                              U.S. Patent Application No. 16/023,127,
                                                              July 30, 2019 Office Action Response at 13;
                                                              U.S. Patent Application No. 16/023,127,
                                                              September 5, 2019, Office Action 2019 at 5-
                                                              6;
                                                              U.S. Patent Application No. 16/023,127,
                                                              October 16, 2019 Examiner-Initiated
                                                              Interview Summary;
                                                              U.S. Patent Application No. 16/023,127,
                                                              October 23, 2019 Amendment and Reply;
                                                              U.S. Patent Application No. 16/023,127,
                                                              November 8, 2019 Notice of Allowance at 4-
                                                              5;
                                                              U.S. Patent Application No. 16/023,183,
                                                              (June 29, 2018 Preliminary Amendment in a

                                                 12
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 13 of 50




No.   Claim Term        Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                        Evidence                              Evidence
                                                              Reissue Application at 22;
                                                              U.S. Patent Application No. 16/023,183,
                                                              March 25, 2019 Second Preliminary
                                                              Amendment Patent Appendix at 23;
                                                              U.S. Patent Application No. 16/023,183,
                                                              June 26, 2019 Office Action at 10–11 and
                                                              18;
                                                              U.S. Patent Application No. 16/023,183,
                                                              June 26, 2019 Patent Reissue Declaration;
                                                              U.S. Patent Application No. 16/023,183,
                                                              June 26, 2019 Amended Claims Submitted
                                                              with Patent Reissue Declaration;
                                                              U.S. Patent Application No. 16/023,183,
                                                              July 30, 2019 Office Action Response at 29;
                                                              U.S. Patent Application No. 16/023,183,
                                                              September 5, 2019 Office Action at 7;
                                                              IPR2014-01166, Patent Owner’s
                                                              Preliminary Response (Paper 7, November
                                                              5, 2014) at 3, 12, 28-41;
                                                              IPR2014-01166, Petitioners Reply (Paper
                                                              25, August 4, 2015) at 11-13;
                                                              IPR2014-01166, Deposition of Dr.
                                                              Alexander Sergienko (Exh. 1039) at 42-45,
                                                              53-66;
                                                              IPR2014-01166, Patent Owner Response
                                                              (Paper 17, May 7, 2015) at 7, 13-14, 49-50,
                                                              58;
                                                              IPR2014-01166, Sergienko Declaration
                                                              (Exh. 2004, May 7, 2015) at ¶¶ 37, 44-48.
                                                              146-167;
                                                              IPR2014-01166, Final Written Decision
                                                              (January 28, 2016) at 12-14, 22-27;
                                                              IPR2014-01276, Final Written Decision
                                                              (Paper 50, February 17, 2016) at 13-16, 26-
                                                              28;
                                                              IPR2015-00726 Sergienko Declaration
                                                              (December 23, 2015) at ¶ 69;


                                                 13
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 14 of 50




No.   Claim Term        Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                        Evidence                              Evidence
                                                              IPR2015-00726 Final Written Decision
                                                              (September 28, 2016) at 12–17;
                                                              IPR2015-00727 Final Written Decision
                                                              (September 28, 2016) at 14-16;
                                                              IPR2015-00731 Final Written Decision
                                                              (September 29, 2016) at 13-16;
                                                              IPR2015-00739 Final Written Decision
                                                              (October 14, 2016) at 25–26;
                                                              IPR2014-01166 Patent Owner’s Request
                                                              for Rehearing (February 29, 2016);
                                                              IPR 2014-01166 Decision Denying Request
                                                              for Rehearing (February 29, 2016);
                                                              IPR2014-01276 Patent Owner’s Request for
                                                              Rehearing (March 16, 2016);
                                                              IPR2014-01276 Decision Denying Request
                                                              for Rehearing (July 5, 2016);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Principal Brief for Appellant
                                                              at 17-35 (February 13, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Appellees’ Joint Response
                                                              Brief at 12-14, 20-47 (May 26, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Reply Brief of Capella
                                                              Photonics, Inc. at 1-17 (June 23, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Judgment (June 23, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Petition for Rehearing for
                                                              Appellant (March 15, 2018);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Petition for Rehearing Denied


                                                 14
               Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 15 of 50




No.   Claim Term            Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                            Evidence                              Evidence
                                                                  (April 16, 2018);
                                                                  Capella Photonics Inc. v. Cisco Systems
                                                                  Inc, et al., Supreme Court of the United
                                                                  States, Case No. 18-314, Petition for Writ of
                                                                  Certiorari (September 11, 2018);
                                                                  Capella Photonics Inc. v. Cisco Systems
                                                                  Inc, et al., Supreme Court of the United
                                                                  States, Case No. 18-314, Petition Denied
                                                                  (November 5, 2018).
                                                                  Extrinsic Evidence
                                                                  Expert Declaration and Testimony of Dr.
                                                                  Paul Prucnal.
4.    “fiber collimators,   See #1 in table above.                “fiber collimators that can be coupled to
      providing…port(s)”                                          other components to make available a point
                                                                  of entry or exit of light”
      ’678 Patent, Claims
      1, 21, 31, 44, 55.                                          Intrinsic Evidence
                                                                  ’678 Patent, Claims 1-4, 9, 10, 13, 17, 19-
                                                                  23, 27, 29, 44-46, 53, 61-65;
                                                                  ’906 Patent, Claims 1, 5, 8, 11, 13, 21, 24–
                                                                  25, 31, 36–39, 42–44, 47–48, 60–61, 68–70,
                                                                  72, 75, 78, 80, 86–87, 89–90, 92–93, 100–
                                                                  102, 105, 107–109, 112–113, 115–119, 126,
                                                                  131, 133–137;
                                                                  ’905 Patent: 7:1-10; 9:34-38; 10:2-9;
                                                                  10:48-52; 11:1-6;
                                                                  ’906 Patent: 7:13-22; 9:48-52; 10:16-24;
                                                                  10:61-65; 11:14-19;
                                                                  U.S. Provisional Patent Application No.
                                                                  60/277,217, App. A (p. 8), App. B (p. 12),
                                                                  App. C (p. 16);
                                                                  U.S. Patent Provisional Application No.
                                                                  60/277,217 at 2-3, Fig. 9;
                                                                  U.S. Patent Application No. 16/023,183,
                                                                  June 28, 2018 First Preliminary
                                                                  Amendment;
                                                                  U.S. Patent Application No. 16/023,183,
                                                                  March 25, 2019 Second Preliminary


                                                     15
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 16 of 50




No.   Claim Term        Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                        Evidence                              Evidence
                                                              Amendment at 23;
                                                              Application No. 16/023,183, June 26, 2019
                                                              Patent Reissue Declaration;
                                                              Application No. 16/023,183, June 26, 2019
                                                              Amended Claims Submitted with Patent
                                                              Reissue Declaration;
                                                              U.S. Patent Application No. 16/023,183,
                                                              June 26, 2019 Non-Final Office Action at 5,
                                                              10-11, and 18;
                                                              U.S. Patent Application No. 16/023,183,
                                                              July 19, 2019 Applicant-Initiated Interview
                                                              at 2;
                                                              Application No. 16/023,183, July 30, 2019
                                                              Office Action Response at 29;
                                                              U.S. Patent Application No. 16/023,183,
                                                              September 5, 2019 Non-Final Rejection at 5
                                                              and 7;
                                                              U.S. Patent Application No. 16/023,183,
                                                              October 23, 2019 Response to Office Action
                                                              at 5, 19-26;
                                                              U.S. Patent Application No. 16/023,127,
                                                              June 29, 2018 Preliminary Amendment in a
                                                              Reissue Application at 15;
                                                              U.S. Patent Application No. 16/023,127,
                                                              March 25, 2019 Second Preliminary
                                                              Amendment Patent Appendix at 23;
                                                              U.S. Patent Application No. 16/023,127,
                                                              July 29, 2019 Amendment and Response at
                                                              10-15;
                                                              U.S. Patent Application No. 16/023,127,
                                                              June 26, 2019 Office Action at 6;
                                                              U.S. Patent Application No. 16/023,127,
                                                              June 26, 2019 Amended Claims Submitted
                                                              with Patent Reissue Declaration;
                                                              U.S. Patent Application No. 16/023,127,
                                                              September 5, 2019 Office Action at 6;
                                                              U.S. Patent Application No. 16/023,127,
                                                              October 16, 2019 Examiner-Initiated

                                                 16
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 17 of 50




No.   Claim Term        Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                        Evidence                              Evidence
                                                              Interview Summary;
                                                              U.S. Patent Application No. 16/023,127,
                                                              October 23, 2019 Amendment and Reply;
                                                              U.S. Patent Application No. 16/023,127,
                                                              November 8, 2019 Notice of Allowance at 4-
                                                              5;
                                                              IPR2014-01276, Petition (Paper 2, August
                                                              12, 2014) at 24-25;
                                                              IPR2014-01276, Patent Owner’s Response
                                                              (Paper 15) at 32-35, 38;
                                                              IPR2014-01276, May 18, 2015, Petitioner’s
                                                              Reply (Paper 20) at 8-11;
                                                              IPR2014-01166, Patent Owner’s
                                                              Preliminary Response (Paper 7, November
                                                              5, 2014) at 3, 12, 28-41;
                                                              IPR2014-01166, Petitioners Reply (Paper
                                                              25, August 4, 2015) at 11-13;
                                                              IPR2014-01166, Deposition of Dr.
                                                              Alexander Sergienko (Exh. 1039) at 42-45,
                                                              53-66;
                                                              IPR2014-01166, Patent Owner Response
                                                              (Paper 17, May 7, 2015) at 7, 13-14, 49-50,
                                                              58;
                                                              IPR2014-01166, Sergienko Declaration
                                                              (Exh. 2004, May 7, 2015) at ¶¶ 37, 44-48.
                                                              146-167;
                                                              IPR2014-01166, Final Written Decision
                                                              (January 18, 2016) at 12-14, 22-27;
                                                              IPR2014-01276, Final Written Decision
                                                              (Paper 50, February 17, 2016) at 13-16, 26-
                                                              28.
                                                              IPR2015-00726 Sergienko Declaration
                                                              (December 23, 2015) at ¶ 69;
                                                              IPR2015-00726 Final Written Decision
                                                              (September 28, 2016) at 12–17;
                                                              IPR2015-00727 Final Written Decision
                                                              (September 28, 2016) at 14-16;


                                                 17
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 18 of 50




No.   Claim Term        Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                        Evidence                              Evidence
                                                              IPR2015-00731 Final Written Decision
                                                              (September 29, 2016) at 13-16;
                                                              IPR2015-00739 Final Written Decision
                                                              (October 14, 2016) at 14-17, 25–26;
                                                              IPR2014-01166 Patent Owner’s Request
                                                              for Rehearing (February 29, 2016);
                                                              IPR 2014-01166 Decision Denying Request
                                                              for Rehearing (February 29, 2016);
                                                              IPR2014-01276 Patent Owner’s Request for
                                                              Rehearing (March 16, 2016);
                                                              IPR2014-01276 Decision Denying Request
                                                              for Rehearing (July 5, 2016);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Principal Brief for Appellant
                                                              at 17-35 (February 13, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Appellees’ Joint Response
                                                              Brief at 12-14, 20-47 (May 26, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Reply Brief of Capella
                                                              Photonics, Inc. at 1-17 (June 23, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Judgment (June 23, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Petition for Rehearing for
                                                              Appellant (March 15, 2018);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Petition for Rehearing Denied
                                                              (April 16, 2018);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Supreme Court of the United
                                                              States, Case No. 18-314, Petition for Writ of


                                                 18
                Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 19 of 50




No.   Claim Term              Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                              Evidence                                  Evidence
                                                                        Certiorari (September 11, 2018);
                                                                        Capella Photonics Inc. v. Cisco Systems
                                                                        Inc, et al., Supreme Court of the United
                                                                        States, Case No. 18-314, Petition Denied
                                                                        (November 5, 2018).
                                                                        Extrinsic Evidence
                                                                        Expert Declaration and Testimony of Dr.
                                                                        Paul Prucnal;
                                                                        The American Heritage College Dictionary,
                                                                        Third Ed. (1997)
                                                                        Merriam Webster, definition of “provide”
                                                                        Oxford Dictionary, definition of “provide”
5.    “fiber collimator(s)    Proposed Construction                     “fiber collimators that by themselves
      providing and serving                                             provide the point of entry or exit of light
      as…port(s)” / “fiber    Capella asserts that “serving as” needs   without a circulator”
      collimator(s) serving   no construction. Plain and ordinary       Intrinsic Evidence
      as…port(s)”             meaning. See also, #1 in table above.
                                                                        ’678 Patent, Claims 1-4, 9, 10, 13, 17, 19-
      ’905 Patent, Claims                                               23, 27, 29, 44-46, 53, 61-65;
      23, 47, 49, 51;
                                                                        ’906 Patent, Claims 1, 5, 8, 11, 13, 21, 24–
      ’906 Patent, Claims                                               25, 31, 36–39, 42–44, 47–48, 60–61, 68–70,
      68, 100, 115, 126.                                                72, 75, 78, 80, 86–87, 89–90, 92–93, 100–
                                                                        102, 105, 107–109, 112–113, 115–119, 126,
                                                                        131, 133–137;
                                                                        ’905 Patent: 7:1-10; 9:34-38; 10:2-9;
                                                                        10:48-52; 11:1-6;
                                                                        ’906 Patent: 7:13-22; 9:48-52; 10:16-24;
                                                                        10:61-65; 11:14-19;
                                                                        U.S. Patent Application No. 16/023,127,
                                                                        June 29, 2018 First Preliminary
                                                                        Amendment;
                                                                        U.S. Patent Application No. 16/023,127,
                                                                        March 25, 2019 Second Preliminary
                                                                        Amendment;
                                                                        Application No. 16/023,127, June 26, 2019
                                                                        Amended Claims Submitted with Patent
                                                                        Reissue Declaration;
                                                                        Application No. 16/023,127, June 26, 2019

                                                         19
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 20 of 50




No.   Claim Term        Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                        Evidence                              Evidence
                                                              Patent Reissue Declaration;
                                                              Application No. 16/023,127, June 26, 2019
                                                              Office Action at 6;
                                                              U.S. Patent Application No. 16/023,127,
                                                              July 29, 2019 Amendment and Response at
                                                              10-15;
                                                              Application No. 16/023,127, September 5,
                                                              2019 Office Action at 6;
                                                              U.S. Patent Application No. 16/023,127,
                                                              U.S. Patent Application No. 16/023,127,
                                                              October 16, 2019 Examiner-Initiated
                                                              Interview Summary;
                                                              U.S. Patent Application No. 16/023,127,
                                                              October 23, 2019 Amendment and Reply;
                                                              U.S. Patent Application No. 16/023,127,
                                                              November 8, 2019 Notice of Allowance at 4-
                                                              5;
                                                              U.S. Patent Application No. 16/023,183,
                                                              June 29, 2018 First Preliminary
                                                              Amendment at 22;
                                                              U.S. Patent Application No. 16/023,183,
                                                              March 25, 2019 Second Preliminary
                                                              Amendment at 23;
                                                              Application No. 16/023,183, June 26, 2019
                                                              Patent Reissue Declaration;
                                                              Application No. 16/023,183, June 26, 2019
                                                              Amended Claims Submitted with Patent
                                                              Reissue Declaration;
                                                              U.S. Patent Application No. 16/023,183,
                                                              June 26, 2019 Non-Final Office Action at 5;
                                                              U.S. Patent Application No. 16/023,183,
                                                              July 19, 2019 Applicant-Initiated Interview
                                                              at 2;
                                                              U.S. Patent Application No. 16/023,183,
                                                              September 5, 2019 Non-Final Rejection at 5
                                                              and 7;
                                                              U.S. Patent Application No. 16/023,183,
                                                              October 23, 2019 Response to Office Action

                                                 20
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 21 of 50




No.   Claim Term        Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                        Evidence                              Evidence
                                                              at 5, 19-26;
                                                              IPR2014-01166, Patent Owner’s
                                                              Preliminary Response (Paper 7, November
                                                              5, 2014) at 3, 12, 28-41;
                                                              IPR2014-01166, Petitioners Reply (Paper
                                                              25, August 4, 2015) at 11-13;
                                                              IPR2014-01166, Deposition of Dr.
                                                              Alexander Sergienko (Exh. 1039) at 42-45,
                                                              53-66;
                                                              IPR2014-01166, Patent Owner Response
                                                              (Paper 17, May 7, 2015) at 7, 13-14, 49-50,
                                                              and 58;
                                                              IPR2014-01166, Sergienko Declaration
                                                              (Exh. 2004, May 7, 2015) at ¶¶ 37, 44-48.
                                                              146-167;
                                                              IPR2014-01166, Final Written Decision
                                                              (January 28, 2016) at 12-14, 22-27;
                                                              IPR2014-01276, Final Written Decision
                                                              (Paper 50, February 17, 2016) at 13-16, 26-
                                                              28;
                                                              IPR2015-00726 Final Written Decision
                                                              (September 28, 2016) at 12-16;
                                                              IPR2015-00726 Sergienko Declaration
                                                              (December 23, 2015) at ¶ 69;
                                                              IPR2015-00726 Final Written Decision
                                                              (September 28, 2016) at 12–17; IPR2015-
                                                              00727 Final Written Decision (September
                                                              28, 2016) at 14-16;
                                                              IPR2015-00727 Sergienko Declaration
                                                              (December 23, 2015) at ¶ 69;
                                                              IPR2015-00731 Final Written Decision
                                                              (September 29, 2016) at 13-16;
                                                              IPR2015-00739 Final Written Decision
                                                              (October 14, 2016) at 14-17, 25–26;
                                                              IPR2014-01166 Patent Owner’s Request
                                                              for Rehearing (February 29, 2016);
                                                              IPR 2014-01166 Decision Denying Request


                                                 21
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 22 of 50




No.   Claim Term        Capella’s Proposed Construction and   Cisco’s Proposed Construction and
                        Evidence                              Evidence
                                                              for Rehearing (February 29, 2016);
                                                              IPR2014-01276 Patent Owner’s Request for
                                                              Rehearing (March 16, 2016);
                                                              IPR2014-01276 Decision Denying Request
                                                              for Rehearing (July 5, 2016);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Principal Brief for Appellant
                                                              at 17-35 (February 13, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Appellees’ Joint Response
                                                              Brief at 12-14, 20-47 (May 26, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Reply Brief of Capella
                                                              Photonics, Inc. at 1-17 (June 23, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Judgment (June 23, 2017);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Petition for Rehearing for
                                                              Appellant (March 15, 2018);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Fed. Cir. Appeal, Case No. 16-
                                                              2394, -2395, Petition for Rehearing Denied
                                                              (April 16, 2018)
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Supreme Court of the United
                                                              States, Case No. 18-314, Petition for Writ of
                                                              Certiorari (September 11, 2018);
                                                              Capella Photonics Inc. v. Cisco Systems
                                                              Inc, et al., Supreme Court of the United
                                                              States, Case No. 18-314, Petition Denied
                                                              (November 5, 2018.)
                                                              Extrinsic Evidence
                                                              U.S. Patent No. 5,909,310, 2:41-43, 3:63-


                                                 22
               Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 23 of 50




No.   Claim Term              Capella’s Proposed Construction and           Cisco’s Proposed Construction and
                              Evidence                                      Evidence
                                                                            65, FIG. 3;
                                                                            Expert Declaration and Testimony of Dr.
                                                                            Paul Prucnal.



6.    “beam-deflecting        Proposed Construction                         Subject to § 112(6)
      elements”                                                             Structure: silicon micromachined mirrors or
      ’905 Patent, Claims     Capella asserts that this term needs no       reflective ribbons (or membranes)
      23-25, 27-28, 31, 35,   construction. Plain and ordinary
                              meaning or, if there is disagreement,         Function: deflecting a beam
      46, 47, 49, 51-54;
                              deflective parts, including but not           In the alternative, indefinite.
      ’906 Patent, Claims     limited to mirrored or reflective parts, of
      133-134, 139.           a beam deflector.                             Intrinsic Evidence
                                                                            ’905 Patent, Claims 23–25, 27, 28, 31, 35,
                              Further, Capella specifically disagrees       46, 47, 49, 51–54;
                              that construction under 35 U.S.C.
                              §112(f)/¶6 is appropriate.                    ’906 Patent, Claims 133, 134, 139;
                                                                            ’905 Patent at Abstract, Figs. 1A–C, 2A–B,
                              Intrinsic Evidence                            3, 4A–4B, 4:4–26, 4:33–41, 5:63–6:2,
                                                                            7:17–29, 7:32–36, 8:22–9:12, 9:22–31,
                              ‘905 Patent: Abstract; FIGs. 1A, 1B,          9:57–61, 10:19–22, 10:44–67, 10:63–65,
                              2A, 2B, 3, 4A, 4B, and related text; Col.     11:10-14, 11:42–46, 12:6–11 (and
                              3:66-4:41, 5:62-6:9, 6:61-7:29, 7:30-         corresponding disclosures in the ’906
                              8:21, 8:22-9:12, 9:13-34, 9:34-10:43,         Patent);
                              11:1-14; all claims.
                                                                            U.S. Provisional Patent Application No.
                                                                            60/277,217 at 2-7, FIGS. 11-12, 17, 21;
                              ‘906 Patent: Abstract; FIGs. 1A, 1B,
                              2A, 2B, 3, 4A, 4B, and related text; Col.     IPR2014-01166, Patent Owner’s
                              4:8-50, 6:4-14, 7:6-41, 7:42-8:33, 8:34-      Preliminary Response (Paper 7, November
                              9:25, 9:27-48, 9:48-10:56, 11:14-27; all      5, 2014) at 6-8;
                              claims.                                       IPR2014-01166 Patent Owner Response
                                                                            (May 7, 2015) at 7, 13-14, 49-50, 58;
                              The prosecution histories for the
                              patents-in-suit and predecessor patents,      IPR-2014-01166, Sergienko Declaration
                              including all IPRs (e.g., IPR2014-            (Exh. 2004, May 7, 2015) ¶¶ 42, 52, 58;
                              01166; IPR2014-01276; IPR2015-                IPR-2014-01166, Sergienko Depo. (Exh.
                              00727; IPR2015-00726; IPR2015-                1039) at 83-86, 142-144, 163-165, 175-178;
                              00731; IPR2015-00739; IPR2015-
                              00816; IPR2015-00894; IPR2015-                IPR2014-01166, Final Written Decision
                              01958; IPR2015-01961; IPR2015-                (January 18, 2016) at 10, 16, 21, 23-26, 35-
                              01969; IPR2015-01971) and all                 38;
                                                                            IPR2014-01166, Exhs 1004, 1005, 1010,

                                                          23
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 24 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                        documents and information                 1015, 1017, 1020, 1023;
                        contained/cited therein. This includes:   IPR2014-01166, Expert Declaration of Dr.
                                                                  Dan Marom (Paper 1028) ¶¶ 36-37;
                              IPR2014-01166, Ex. 1044,
                               Clifford Holliday, Components      IPR2014-01276 Sergienko Declaration
                               for R-OADMs ’05 (B & C             (May 18, 2015) at ¶ 58;
                               Consulting Services & IGI          IPR2014-01276 Final Written Decision
                               Consulting Inc. 2005)              (February 16, 2016) at 24;

                              IPR2014-00727, Ex. 2002,           IPR2015-00726 Sergienko Declaration
                               Clifford Holliday, Components      (December 23, 2015) at ¶ 69;
                               for R-OADMs ’05 (B & C             IPR2015-00726, Sergienko Depo. (FNC
                               Consulting Services & IGI          1040) at 69-71, 84-85, 89-90, 123-124 ,190-
                               Consulting Inc. 2005)              195;
                                                                  IPR2015-00726 Final Written Decision
                              IPR2014-00727, Ex. 2003,           (September 28, 2016) at 16–17;
                               CWavePath 4500 Product Brief,
                               accessed at http://www.            IPR2015-00727 Sergienko Declaration
                               capellainc.com/downloads/Wave      (December 23, 2015) at ¶ 69;
                               Path%204500%20Product%             IPR2015-00739 Final Written Decision
                               20Brief%20030206B.pdf              (October 14, 2016) at 25–26.

                              IPR2014-00727, Ex. 2012, U.S. Extrinsic Evidence
                               Provisional App. No. 60/277,217 Rai-Choudhury, MEMS and MOEMS
                                                                Technology and Applications, SPIE Press,
                              IPR2014-00727, Ex. 2013, John Vol. PM85 (e.g., pgs. 90-115, 301-329);
                               C. McNulty, "A perspective on
                                                                U.S. Patent No. 6,498,872 at 6:15–55,
                               the reliability of MEMS-based
                                                                11:47–49, 12:35-40, 14:52-65, Fig. 8, Fig.
                               components for
                                                                9, Fig. 11;
                               telecommunications", Proc. SPIE
                               6884, Reliability, Packaging,    U.S. Patent No. 8,867,917 at 1:30-48 (and
                               Testing, and Characterization of corresponding disclosure in U.S. Patent
                               MEMS/MOEMS VII, 68840B           Application No. 13/532,735 and U.S. Patent
                               (February 18, 2008)              Publication No. 2012/0328291);
                                                                  Expert Declaration and Testimony of Dr.
                              IPR2014-00727, Ex. 2014,           Paul Prucnal.
                               Capella Photonics Launches
                               Dynamically Reconfigurable
                               Wavelength Routing Subsystems,
                               Offering Unprecedented
                               Operating Cost Savings and
                               Flexibility for Telecom Service
                               Providers, Business Wire (June
                               2, 2003, 8:16 AM),

                                                  24
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 25 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                               http://www.businesswire.com/ne
                               ws/home /20030602005554/
                               en/Capella-Photonics-Launches-
                               Dynamically-Reconfigurable-
                               Wavelength-Routing

                              IPR2014-00727, Ex. 2015,
                               Benjamin B. Dingel & Achyut
                               Dutta, Photonic Add-Drop
                               Multiplexing Perspective for
                               Next Generation Optical
                               Networks, 4532 SPIE 394 (2001)

                              IPR2014-00727, Ex. 2015, Tze-
                               Wei Yeow, K. L. Eddie Law, &
                               Andrew Goldenberg, MEMS
                               Optical Switches, 39 IEEE
                               Comm. I Mag. no. 11, 158
                               (2001)

                              IPR2014-00727, Ex. 2017,
                               Patrick B. Chu et al., MEMS: the
                               Path to Large Optical
                               Crossconnects, 40 IEEE Comm.
                               I Mag. no. 3, 80 (2002)

                              IPR2014-00727, Ex. 2018,
                               Clifford Holliday, Switching the
                               Lightwave: OXC’s – The
                               Centerpiece of All Optical
                               Network (IGI Consulting Inc. &
                               B & C Consulting Services
                               2001)

                              IPR2014-00727, Ex. 2019, An
                               Vu Tran et al., Reconfigurable
                               Multichannel Optical Add-Drop
                               Multiplexers Incorporating
                               Eight-Port Optical Circulators
                               and Fiber Bragg Gratings, 13
                               Photonics Tech. Letters, IEEE,
                               no. 10, 1100 (2001)



                                                  25
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 26 of 50




No.   Claim Term        Capella’s Proposed Construction and      Cisco’s Proposed Construction and
                        Evidence                                 Evidence
                              IPR2014-00727, Ex. 2020,
                               Jungho Kim & Byoungho Lee,
                               Bidirectional Wavelength Add-
                               Drop Multiplexer Using
                               Multiport Optical Circulators
                               and Fiber Bragg Gratings, 12
                               IEEE Photonics Tech. Letters
                               no. 5, 561 (2000)

                              IPR2014-00727, Ex. 2021, Max
                               Born & Emil Wolf, Principles of
                               Optics (Pergamon Press, 6th
                               Corrected Ed. 1986) (Excerpts)

                              IPR2014-00727, Ex. 2023,
                               Abdul Al-Azzawi, Fiber Optics:
                               Principles and Practices (CRC
                               Press 2006)

                              IPR2014-00727, Ex. 2024,
                               Curriculum Vitae of Dr.
                               Alexander V. Sergienko

                              IPR2014-00727, Ex. 2025, Ming
                               C. Wu, Olav Solgaard and
                               Joseph E. Ford, “Optical MEMS
                               for Lightwave Communication,”
                               Journal of Lightwave
                               Technology, Vol. 24, No. 12,
                               Dec. 2006, pp. 4433-4454

                              IPR2014-00727, Ex. 2031, U.S.
                               Patent No. 6,178,284
                               (Bergmann, et al.)

                              IPR2014-00727, Petition

                              IPR2014-00727, Ex. 1002, U.S.
                               Patent No. 6,498,872
                               (Bouevitch, et al.)




                                                 26
               Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 27 of 50




No.   Claim Term             Capella’s Proposed Construction and          Cisco’s Proposed Construction and
                             Evidence                                     Evidence
                                   IPR2014-00727, Ex. 1005, U.S.
                                    Patent No. 6,442,307 (Carr et
                                    al.)

                                   IPR2014-00727, Ex. 1006, U.S.
                                    Patent No. 6,625,340 (Sparks, et
                                    al.)

                                   IPR2014-00727, Ex. 1006, U.S.
                                    Patent No. 5,414,540 (Patel, et
                                    al.)

                                   IPR2014-01166, Patent Owner
                                    Response (Paper No. 19)
                                    (including pp. 7, 31 & 32)

                             Extrinsic Evidence

                             Capella refers to the entire prosecution
                             history, including IPRs, and all citations
                             and documents contained therein, but
                             considers that to be intrinsic evidence.

                             Testimony/Declaration from Professor
                             A.Sergienko, including all additional
                             documents and information cited in his
                             December 14, 2020 Declaration, as well
                             as his November 6, 2020 Declaration
                             previously submitted in connection with
                             Eastern District of Texas Case Nos.
                             2:20-cv-00076-JRG and 2:20-cv-00076-
                             JRG.

7.    “micromirror(s)”       Proposed Construction                        “a single reflective MEMS element that can
                                                                          be physically moved to reflect light at
      ’905 Patent, Claim
                             Mirrored or reflective surfaces for          different angles”
      46;
                             reflecting light. One of ordinary skill in   Intrinsic Evidence
      ’906 Patent, Claims    the art would understand “micromirrors”
      68-70, 79, 82, 85,     and “micromachined mirrors” to mean          ’905 Patent, Claims 35, 46;
      89-90, 96, 100, 115-   small mirrored or reflective surfaces for    ’906 Patent, Claims 68-70, 76-78, 79, 89-
      117, 122-123, 125-     reflecting light. A “channel                 90, 95, 96, 100-103, 115-117, 121-123, 125-
      127, 129;              micromirror,” in light of the                129;
                             specifications and claims, means a small
                             mirror or reflective surfaces that are       ’905 Patent at Abstract, Figs. 1A–C, 2A–B,

                                                        27
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 28 of 50




No.   Claim Term        Capella’s Proposed Construction and         Cisco’s Proposed Construction and
                        Evidence                                    Evidence
                        positioned to receive one of the spectral   3, 4A–4B, 4:4–26, 4:33–41, 5:63–6:2,
                        channels.                                   7:17–29, 7:32–36, 8:22–9:12, 9:22–31,
                                                                    9:57–61, 10:19–22, 10:44–67, 10:63–65,
                        Intrinsic Evidence                          11:10-14, 11:42–46, 12:6–11 (and
                                                                    corresponding disclosures in the ’906
                        ‘905 Patent: Abstract; FIGs. 1A, 1B,        Patent);
                        2A, 2B, 3, 4A, 4B, and related text; Col.   U.S. Provisional Patent Application No.
                        3:66-4:41, 4:42-56, 5:62-6:9, 6:61-7:29,    60/277,217, FIGS. 11-12, 17;
                        7:30-8:21, 8:22-9:12, 9:13-34, 9:34-
                        10:43, 11:1-14; claims (including claims    US5835458A; US6204946B1;
                        23, 29, 30, 35 & 46).                       US6222954B1; US5868480A;
                                                                    US6028689A; US6097859A;
                        ‘906 Patent: Abstract; FIGs. 1A, 1B,        US6193376B1; US6343862B1;
                        2A, 2B, 3, 4A, 4B, and related text; Col.   US6243507B1; US6798992B1;
                        4:8-50, 4:51-65, 6:4-19, 7:6-41, 7:42-      US6501877B1; US6928244B1;
                        8:33, 8:34-9:25, 9:27-48, 9:48-10:56,       US6625340B1; US6253001B1;
                        11:14-27; claims (including claims 68-      US7183633B2; WO2002018979;
                        106 & 115-132).                             WO2002025358; US6567574B1;
                                                                    US6442307B1; US20020081070;
                        The prosecution histories for the           US6600851B2; US6603894B1;
                        patents-in-suit and predecessor patents,    US6543286B2; US6549699B2;
                        including all IPRs (e.g., IPR2014-          US6760511B2; US6657770B2;
                        01166; IPR2014-01276; IPR2015-              US6842549B2; US7164859B2;
                        00727; IPR2015-00726; IPR2015-              Ford et al., Wavelength Add-Drop
                        00731; IPR2015-00739; IPR2015-              Switching Using Tilting MicroMirrors,
                        00816; IPR2015-00894; IPR2015-              Journal of Lightwave Technology, vol. 17,
                        01958; IPR2015-01961; IPR2015-              No. 5, May 1999;
                        01969; IPR2015-01971) and all
                        documents and information                   Scobey et al., Thin Film Filter Based
                        contained/cited therein. This includes:     Components for Optical Add/Drop,
                                                                    OSA/WDM, 1999;
                              IPR2014-01166, Ex. 1044,             IPR2014-01166, Expert Declaration of Dr.
                               Clifford Holliday, Components        Alexander Sergienko (Paper 2004), ¶¶ 55-
                               for R-OADMs ’05 (B & C               62;
                               Consulting Services & IGI
                                                                    IPR2014-01166, Papers 1004, 1005, 1010,
                               Consulting Inc. 2005)
                                                                    1015, 1017, 1020, 1023;
                              IPR2014-00727, Ex. 2002,             IPR2014-01166, Expert Declaration of Dr.
                               Clifford Holliday, Components        Dan Marom (Paper 1028) ¶¶ 36-37.
                               for R-OADMs ’05 (B & C               Extrinsic Evidence
                               Consulting Services & IGI
                               Consulting Inc. 2005)                Rai-Choudhury, MEMS and MOEMS
                                                                    Technology and Applications, SPIE Press,
                                                                    Vol. PM85 (e.g., pgs. 90-115, 301-329);

                                                   28
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 29 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                              IPR2014-00727, Ex. 2003,           Expert Declaration and Testimony of Dr.
                               CWavePath 4500 Product Brief,      Paul Prucnal.
                               accessed at http://www.
                               capellainc.com/downloads/Wave
                               Path%204500%20Product%
                               20Brief%20030206B.pdf

                              IPR2014-00727, Ex. 2012, U.S.
                               Provisional App. No. 60/277,217

                              IPR2014-00727, Ex. 2013, John
                               C. McNulty, "A perspective on
                               the reliability of MEMS-based
                               components for
                               telecommunications", Proc. SPIE
                               6884, Reliability, Packaging,
                               Testing, and Characterization of
                               MEMS/MOEMS VII, 68840B
                               (February 18, 2008)

                              IPR2014-00727, Ex. 2014,
                               Capella Photonics Launches
                               Dynamically Reconfigurable
                               Wavelength Routing Subsystems,
                               Offering Unprecedented
                               Operating Cost Savings and
                               Flexibility for Telecom Service
                               Providers, Business Wire (June
                               2, 2003, 8:16 AM),
                               http://www.businesswire.com/ne
                               ws/home /20030602005554/
                               en/Capella-Photonics-Launches-
                               Dynamically-Reconfigurable-
                               Wavelength-Routing

                              IPR2014-00727, Ex. 2015,
                               Benjamin B. Dingel & Achyut
                               Dutta, Photonic Add-Drop
                               Multiplexing Perspective for
                               Next Generation Optical
                               Networks, 4532 SPIE 394 (2001)

                              IPR2014-00727, Ex. 2015, Tze-
                               Wei Yeow, K. L. Eddie Law, &

                                                 29
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 30 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                               Andrew Goldenberg, MEMS
                               Optical Switches, 39 IEEE
                               Comm. I Mag. no. 11, 158
                               (2001)

                              IPR2014-00727, Ex. 2017,
                               Patrick B. Chu et al., MEMS: the
                               Path to Large Optical
                               Crossconnects, 40 IEEE Comm.
                               I Mag. no. 3, 80 (2002)

                              IPR2014-00727, Ex. 2018,
                               Clifford Holliday, Switching the
                               Lightwave: OXC’s – The
                               Centerpiece of All Optical
                               Network (IGI Consulting Inc. &
                               B & C Consulting Services
                               2001)

                              IPR2014-00727, Ex. 2019, An
                               Vu Tran et al., Reconfigurable
                               Multichannel Optical Add-Drop
                               Multiplexers Incorporating
                               Eight-Port Optical Circulators
                               and Fiber Bragg Gratings, 13
                               Photonics Tech. Letters, IEEE,
                               no. 10, 1100 (2001)

                              IPR2014-00727, Ex. 2020,
                               Jungho Kim & Byoungho Lee,
                               Bidirectional Wavelength Add-
                               Drop Multiplexer Using
                               Multiport Optical Circulators
                               and Fiber Bragg Gratings, 12
                               IEEE Photonics Tech. Letters
                               no. 5, 561 (2000)

                              IPR2014-00727, Ex. 2021, Max
                               Born & Emil Wolf, Principles of
                               Optics (Pergamon Press, 6th
                               Corrected Ed. 1986) (Excerpts)

                              IPR2014-00727, Ex. 2023,
                               Abdul Al-Azzawi, Fiber Optics:

                                                  30
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 31 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                               Principles and Practices (CRC
                               Press 2006)

                              IPR2014-00727, Ex. 2024,
                               Curriculum Vitae of Dr.
                               Alexander V. Sergienko

                              IPR2014-00727, Ex. 2025, Ming
                               C. Wu, Olav Solgaard and
                               Joseph E. Ford, “Optical MEMS
                               for Lightwave Communication,”
                               Journal of Lightwave
                               Technology, Vol. 24, No. 12,
                               Dec. 2006, pp. 4433-4454

                              IPR2014-00727, Ex. 2031, U.S.
                               Patent No. 6,178,284
                               (Bergmann, et al.)

                              IPR2014-00727, Petition

                              IPR2014-00727, Ex. 1002, U.S.
                               Patent No. 6,498,872
                               (Bouevitch, et al.)

                              IPR2014-00727, Ex. 1005, U.S.
                               Patent No. 6,442,307 (Carr et
                               al.)

                              IPR2014-00727, Ex. 1006, U.S.
                               Patent No. 6,625,340 (Sparks, et
                               al.)

                              IPR2014-00727, Ex. 1006, U.S.
                               Patent No. 5,414,540 (Patel, et
                               al.)

                              IPR2014-01166, Patent Owner
                               Response (Paper No. 19)
                               (including pp. 7, 31 & 32)




                                                 31
                Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 32 of 50




No.   Claim Term            Capella’s Proposed Construction and          Cisco’s Proposed Construction and
                            Evidence                                     Evidence
                            Extrinsic Evidence

                            Capella refers to the entire prosecution
                            history, including IPRs, and all citations
                            and documents contained therein, but
                            considers that to be intrinsic evidence.

                            Testimony/Declaration from Professor
                            A.Sergienko, including all additional
                            documents and information cited in his
                            December 14, 2020 Declaration, as well
                            as his November 6, 2020 Declaration
                            previously submitted in connection with
                            Eastern District of Texas Case Nos.
                            2:20-cv-00076-JRG and 2:20-cv-00076-
                            JRG.

8.    “continuously         Proposed Construction                        “under analog control such that it can be
      controllable” /                                                    continuously adjusted, i.e., not in step-wise
      “controlling…         Capella asserts that this term needs no      fashion”
      continuously” /       construction.                                Intrinsic Evidence
      “continuously
      controlling”          Plain and ordinary meaning or, if there      ’905 Patent, Claims 23–25, 47, 49, 51, 52;
                            is disagreement, continuously
      ’905 Patent, Claims                                                ’906 Patent, Claims 68, 89, 100, 115, 133;
                            controllable means capable of constant
      23, 47, 49, 51, 52;                                                ’905 Patent: Abstract; 4:11-14; 4:19-26;
                            or uninterrupted control.
      ’906 Patent, Claims                                                4:57-5:12; 5:58-6:5; 7:12-29; 8:22-9:31,
      68, 100, 115, 133.    Intrinsic Evidence                           9:40-45, 9:57-62, 10:44–67, 11:15-12:61,
                                                                         Figs. 1B-C; (corresponding citations in the
                            ‘905 Patent: Abstract; FIGs. 1A, 1B,         ’906 Patent);
                            2A, 2B, 3, 4A, 4B, and related text; Col.    Provisional Application No. 60/277,217 at
                            1:35-3:62, 3:66-4:41, 5:62-6:9, 6:61-        2-6;
                            7:29, 8:22-9:12, 9:22-34; claims
                            (including claims 23, 47, 49, 51, 52).       U.S. Patent Application No. 10/005,714,
                                                                         2002-12-05 Claim Amendment, Appendix A;
                            ‘906 Patent: Abstract; FIGs. 1A, 1B,         U.S. Patent Application No. 16/023,127,
                            2A, 2B, 3, 4A, 4B, and related text; Col.    September 5, 2019, Final Rejection 2019 at
                            1:38-4:4, 4:8-50, 6:4-19, 7:6-41, 8:34-      4;
                            9:25, 9:36-48; claims (including claims
                                                                         U.S. Patent Application No. 16/023,183,
                            68, 100, 115, 133).
                                                                         June 26, 2019, Rejection at 5;
                            The prosecution histories for the            IPR2014-01166, Petition (Paper 2) at 12-
                            patents-in-suit and predecessor patents,     13;
                            including all IPRs (e.g., IPR2014-           IPR2014-01166, Final Written Decision

                                                       32
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 33 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                        01166; IPR2014-01276; IPR2015-            (Paper 44) at 9-12;
                        00727; IPR2015-00726; IPR2015-            IPR2014-01276, Petition (Paper 2) at 11-
                        00731; IPR2015-00739; IPR2015-            12;
                        00816; IPR2015-00894; IPR2015-
                        01958; IPR2015-01961; IPR2015-            IPR2014-01276, Petition (Paper 15) at 7-8,
                        01969; IPR2015-01971) and all             11-14, 31-32, 43-54;
                        documents and information                 IPR2014-01276, Final Written Decision
                        contained/cited therein. This includes:   (Paper 43) at 12-13;

                              IPR2014-01166, Ex. 1044,           IPR2014-01166, Deposition of Dr.
                               Clifford Holliday, Components      Alexander Sergienko (Paper 1039) at 67-
                               for R-OADMs ’05 (B & C             70;
                               Consulting Services & IGI          IPR2014-01166, Expert Declaration of Dr.
                               Consulting Inc. 2005)              Alexander Sergienko (Paper 2004), ¶¶ 43,
                                                                  177-179.
                              IPR2014-00727, Ex. 2002,
                                                                  Extrinsic Evidence
                               Clifford Holliday, Components
                               for R-OADMs ’05 (B & C             Expert Declaration and Testimony of Dr.
                               Consulting Services & IGI          Paul Prucnal.
                               Consulting Inc. 2005)

                              IPR2014-00727, Ex. 2003,
                               CWavePath 4500 Product Brief,
                               accessed at http://www.
                               capellainc.com/downloads/Wave
                               Path%204500%20Product%
                               20Brief%20030206B.pdf

                              IPR2014-00727, Ex. 2012, U.S.
                               Provisional App. No. 60/277,217

                              IPR2014-00727, Ex. 2013, John
                               C. McNulty, "A perspective on
                               the reliability of MEMS-based
                               components for
                               telecommunications", Proc. SPIE
                               6884, Reliability, Packaging,
                               Testing, and Characterization of
                               MEMS/MOEMS VII, 68840B
                               (February 18, 2008)

                              IPR2014-00727, Ex. 2014,
                               Capella Photonics Launches
                               Dynamically Reconfigurable

                                                  33
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 34 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                               Wavelength Routing Subsystems,
                               Offering Unprecedented
                               Operating Cost Savings and
                               Flexibility for Telecom Service
                               Providers, Business Wire (June
                               2, 2003, 8:16 AM),
                               http://www.businesswire.com/ne
                               ws/home/20030602005554/en/
                               Capella-Photonics-Launches-
                               Dynamically-Reconfigurable-
                               Wavelength-Routing

                              IPR2014-00727, Ex. 2015,
                               Benjamin B. Dingel & Achyut
                               Dutta, Photonic Add-Drop
                               Multiplexing Perspective for
                               Next Generation Optical
                               Networks, 4532 SPIE 394 (2001)

                              IPR2014-00727, Ex. 2015, Tze-
                               Wei Yeow, K. L. Eddie Law, &
                               Andrew Goldenberg, MEMS
                               Optical Switches, 39 IEEE
                               Comm. I Mag. no. 11, 158
                               (2001)

                              IPR2014-00727, Ex. 2017,
                               Patrick B. Chu et al., MEMS: the
                               Path to Large Optical
                               Crossconnects, 40 IEEE Comm.
                               I Mag. no. 3, 80 (2002)

                              IPR2014-00727, Ex. 2018,
                               Clifford Holliday, Switching the
                               Lightwave: OXC’s – The
                               Centerpiece of All Optical
                               Network (IGI Consulting Inc. &
                               B & C Consulting Services
                               2001)

                              IPR2014-00727, Ex. 2019, An
                               Vu Tran et al., Reconfigurable
                               Multichannel Optical Add-Drop
                               Multiplexers Incorporating

                                                  34
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 35 of 50




No.   Claim Term        Capella’s Proposed Construction and      Cisco’s Proposed Construction and
                        Evidence                                 Evidence
                               Eight-Port Optical Circulators
                               and Fiber Bragg Gratings, 13
                               Photonics Tech. Letters, IEEE,
                               no. 10, 1100 (2001)

                              IPR2014-00727, Ex. 2020,
                               Jungho Kim & Byoungho Lee,
                               Bidirectional Wavelength Add-
                               Drop Multiplexer Using
                               Multiport Optical Circulators
                               and Fiber Bragg Gratings, 12
                               IEEE Photonics Tech. Letters
                               no. 5, 561 (2000)

                              IPR2014-00727, Ex. 2021, Max
                               Born & Emil Wolf, Principles of
                               Optics (Pergamon Press, 6th
                               Corrected Ed. 1986) (Excerpts)

                              IPR2014-00727, Ex. 2023,
                               Abdul Al-Azzawi, Fiber Optics:
                               Principles and Practices (CRC
                               Press 2006)

                              IPR2014-00727, Ex. 2024,
                               Curriculum Vitae of Dr.
                               Alexander V. Sergienko

                              IPR2014-00727, Ex. 2025, Ming
                               C. Wu, Olav Solgaard and
                               Joseph E. Ford, “Optical MEMS
                               for Lightwave Communication,”
                               Journal of Lightwave
                               Technology, Vol. 24, No. 12,
                               Dec. 2006, pp. 4433-4454

                              IPR2014-00727, Ex. 2031, U.S.
                               Patent No. 6,178,284
                               (Bergmann, et al.)

                              IPR2014-00727, Petition




                                                 35
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 36 of 50




No.   Claim Term        Capella’s Proposed Construction and          Cisco’s Proposed Construction and
                        Evidence                                     Evidence
                              IPR2014-00727, Ex. 1002, U.S.
                               Patent No. 6,498,872
                               (Bouevitch, et al.)

                              IPR2014-00727, Ex. 1005, U.S.
                               Patent No. 6,442,307 (Carr et
                               al.)

                              IPR2014-00727, Ex. 1006, U.S.
                               Patent No. 6,625,340 (Sparks, et
                               al.)

                              IPR2014-00727, Ex. 1006, U.S.
                               Patent No. 5,414,540 (Patel, et
                               al.)

                              IPR2014-01166, Patent Owner
                               Response (Paper No. 19)
                               (including pp. 7, 31 & 32)

                        Extrinsic Evidence

                        Capella refers to the entire prosecution
                        history, including IPRs, and all citations
                        and documents contained therein, but
                        considers that to be intrinsic evidence.

                        Testimony/Declaration from Professor
                        A.Sergienko, including all additional
                        documents and information cited in his
                        December 14, 2020 Declaration, as well
                        as his November 6, 2020 Declaration
                        previously submitted in connection with
                        Eastern District of Texas Case Nos.
                        2:20-cv-00076-JRG and 2:20-cv-00076-
                        JRG.

                        https://www.merriam-webster.com/
                        dictionary/continuous

                        Google Search Definition:
                        https://www.google.com/search?q=conti
                        nuous&rlz=1C1GCEB_enUS890US890
                        &oq=continuous&aqs=chrome.0.69i59l

                                                   36
                Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 37 of 50




No.   Claim Term             Capella’s Proposed Construction and         Cisco’s Proposed Construction and
                             Evidence                                    Evidence
                             2j0l4j69i60l2.2943j0j4&sourceid=chro
                             me&ie=UTF-8

                             U.S. Patent No. 5,946,116

                             https://www.mouser.com/datasheet/2/39
                             1/HV254-35296.pdf

9.    “controllable in two   Proposed Construction                       “capable of being physically moved in two
      dimensions”/                                                       dimensions”
      “controlling…in two    Capella asserts that this term needs no     Intrinsic Evidence
      dimensions”            construction.
                                                                         ’905 Patent: 4:11-51; 7:20-25; 9:25-31;
      ’905 Patent, Claims
      23, 47, 49, 51;        Plain and ordinary meaning or, if there     10:2-10; 11:6-14, FIG 2B; (same citations
                             is disagreement, dimension means a          in ’906);
      ’906 Patent, Claim     direction or quality.                       U.S. Provisional Patent Application No.
      133.
                                                                         60/277,217, FIGS. 11-12, 17;
                             See above for controllable.
                                                                         IPR2014-01166, Patent Owner’s
                             Intrinsic Evidence                          Preliminary Response (Paper 7) at 15;
                                                                         IPR2014-01166, Expert Declaration of Dr.
                             ‘905 Patent: Abstract; FIGs. 1A, 1B,        Alexander Sergienko (Paper 2004), ¶¶ 168-
                             2A, 2B, 3, 4A, 4B, and related text; Col.   172.
                             3:66-4:41, 5:62-6:9, 6:61-7:29, 7:47-63,
                             8:22-9:12, 9:22-50, 9:57-10:11, 10:44-      Extrinsic Evidence
                             67; claims (including claims 23, 36, 47,    Rai-Choudhury, MEMS and MOEMS
                             49 51, 52).                                 Technology and Applications, SPIE Press,
                                                                         Vol. PM85 (e.g., pgs. 90-115, 301-329);
                             ‘906 Patent: Abstract; FIGs. 1A, 1B,
                                                                         Expert Declaration and Testimony of Dr.
                             2A, 2B, 3, 4A, 4B, and related text; Col.
                                                                         Paul Prucnal.
                             4:8-50, 6:4-19, 7:6-41, 7:59-8:8, 8:34-
                             9:25, 9:36-64, 10:4-24, 10:57-11:13;
                             claims (including claim 133).

                             The prosecution histories for the
                             patents-in-suit and predecessor patents,
                             including all IPRs (e.g., IPR2014-
                             01166; IPR2014-01276; IPR2015-
                             00727; IPR2015-00726; IPR2015-
                             00731; IPR2015-00739; IPR2015-
                             00816; IPR2015-00894; IPR2015-
                             01958; IPR2015-01961; IPR2015-
                             01969; IPR2015-01971) and all


                                                         37
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 38 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                        documents and information
                        contained/cited therein. This includes:

                              IPR2014-01166, Ex. 1044,
                               Clifford Holliday, Components
                               for R-OADMs ’05 (B & C
                               Consulting Services & IGI
                               Consulting Inc. 2005)

                              IPR2014-00727, Ex. 2002,
                               Clifford Holliday, Components
                               for R-OADMs ’05 (B & C
                               Consulting Services & IGI
                               Consulting Inc. 2005)

                              IPR2014-00727, Ex. 2003,
                               CWavePath 4500 Product Brief,
                               accessed at http://www.
                               capellainc.com/downloads/Wave
                               Path%204500%20Product%
                               20Brief%20030206B.pdf

                              IPR2014-00727, Ex. 2012, U.S.
                               Provisional App. No. 60/277,217

                              IPR2014-00727, Ex. 2013, John
                               C. McNulty, "A perspective on
                               the reliability of MEMS-based
                               components for
                               telecommunications", Proc. SPIE
                               6884, Reliability, Packaging,
                               Testing, and Characterization of
                               MEMS/MOEMS VII, 68840B
                               (February 18, 2008)

                              IPR2014-00727, Ex. 2014,
                               Capella Photonics Launches
                               Dynamically Reconfigurable
                               Wavelength Routing Subsystems,
                               Offering Unprecedented
                               Operating Cost Savings and
                               Flexibility for Telecom Service
                               Providers, Business Wire (June
                               2, 2003, 8:16 AM),
                               http://www.businesswire.com/ne
                               ws/home /20030602005554/
                               en/Capella-Photonics-Launches-

                                                  38
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 39 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                               Dynamically-Reconfigurable-
                               Wavelength-Routing

                              IPR2014-00727, Ex. 2015,
                               Benjamin B. Dingel & Achyut
                               Dutta, Photonic Add-Drop
                               Multiplexing Perspective for
                               Next Generation Optical
                               Networks, 4532 SPIE 394 (2001)

                              IPR2014-00727, Ex. 2015, Tze-
                               Wei Yeow, K. L. Eddie Law, &
                               Andrew Goldenberg, MEMS
                               Optical Switches, 39 IEEE
                               Comm. I Mag. no. 11, 158
                               (2001)

                              IPR2014-00727, Ex. 2017,
                               Patrick B. Chu et al., MEMS: the
                               Path to Large Optical
                               Crossconnects, 40 IEEE Comm.
                               I Mag. no. 3, 80 (2002)

                              IPR2014-00727, Ex. 2018,
                               Clifford Holliday, Switching the
                               Lightwave: OXC’s – The
                               Centerpiece of All Optical
                               Network (IGI Consulting Inc. &
                               B & C Consulting Services
                               2001)

                              IPR2014-00727, Ex. 2019, An
                               Vu Tran et al., Reconfigurable
                               Multichannel Optical Add-Drop
                               Multiplexers Incorporating
                               Eight-Port Optical Circulators
                               and Fiber Bragg Gratings, 13
                               Photonics Tech. Letters, IEEE,
                               no. 10, 1100 (2001)

                              IPR2014-00727, Ex. 2020,
                               Jungho Kim & Byoungho Lee,
                               Bidirectional Wavelength Add-
                               Drop Multiplexer Using
                               Multiport Optical Circulators
                               and Fiber Bragg Gratings, 12

                                                  39
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 40 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                               IEEE Photonics Tech. Letters
                               no. 5, 561 (2000)

                              IPR2014-00727, Ex. 2021, Max
                               Born & Emil Wolf, Principles of
                               Optics (Pergamon Press, 6th
                               Corrected Ed. 1986) (Excerpts)

                              IPR2014-00727, Ex. 2023,
                               Abdul Al-Azzawi, Fiber Optics:
                               Principles and Practices (CRC
                               Press 2006

                              IPR2014-00727, Ex. 2024,
                               Curriculum Vitae of Dr.
                               Alexander V. Sergienko

                              IPR2014-00727, Ex. 2025, Ming
                               C. Wu, Olav Solgaard and
                               Joseph E. Ford, “Optical MEMS
                               for Lightwave Communication,”
                               Journal of Lightwave
                               Technology, Vol. 24, No. 12,
                               Dec. 2006, pp. 4433-4454

                              IPR2014-00727, Ex. 2031, U.S.
                               Patent No. 6,178,284
                               (Bergmann, et al.)

                              IPR2014-00727, Petition

                              IPR2014-00727, Ex. 1002, U.S.
                               Patent No. 6,498,872
                               (Bouevitch, et al.)

                              IPR2014-00727, Ex. 1005, U.S.
                               Patent No. 6,442,307 (Carr et
                               al.)

                              IPR2014-00727, Ex. 1006, U.S.
                               Patent No. 6,625,340 (Sparks, et
                               al.)



                                                 40
                Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 41 of 50




No.   Claim Term             Capella’s Proposed Construction and          Cisco’s Proposed Construction and
                             Evidence                                     Evidence
                                   IPR2014-00727, Ex. 1006, U.S.
                                    Patent No. 5,414,540 (Patel, et
                                    al.)

                                   IPR2014-01166, Patent Owner
                                    Response (Paper No. 19)
                                    (including pp. 7, 31 & 32)

                             Extrinsic Evidence

                             Capella refers to the entire prosecution
                             history, including IPRs, and all citations
                             and documents contained therein, but
                             considers that to be intrinsic evidence.

                             Testimony/Declaration from Professor
                             A.Sergienko, including all additional
                             documents and information cited in his
                             December 14, 2020 Declaration, as well
                             as his November 6, 2020 Declaration
                             previously submitted in connection with
                             Eastern District of Texas Case Nos.
                             2:20-cv-00076-JRG and 2:20-cv-00076-
                             JRG.

                             https://www.merriam-webster.com/
                             dictionary/dimension

10.   “being pivotal about   Proposed Construction                        “capable of being physically moved around
      two axes”                                                           two axes”
                             Capella asserts that this term needs no
      ’906 Patent, Claims                                                 Intrinsic Evidence
                             construction.
      68, 115.                                                            ’905 Patent: 4:11---51; 7:20-25, 9:25-31;
                             Plain and ordinary meaning or, if there      10:2-10; 11:6-14, FIG 2B; (same citations
                             is disagreement, capable of rotation         in ’906);
                             about two axes.                              U.S. Provisional Patent Application No.
                                                                          60/277,217, FIGS. 11-12, 17;
                             Intrinsic Evidence
                                                                          IPR2014-01166, Expert Declaration of Dr.
                             ‘906 Patent: Abstract; FIGs. 2A, 2B,         Alexander Sergienko (Paper 2004), ¶ 183.
                             and related text; Col. 4:8-50, 6:4-19,       Extrinsic Evidence
                             7:6-41, 7:59-8:8, 8:34-9:25, 9:36-64,
                                                                          Rai-Choudhury, MEMS and MOEMS
                                                                          Technology and Applications, SPIE Press,

                                                        41
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 42 of 50




No.   Claim Term        Capella’s Proposed Construction and        Cisco’s Proposed Construction and
                        Evidence                                   Evidence
                        10:4-24, 10:57-11:13; claims (including    Vol. PM85 (e.g., pgs. 90-115, 301-329);
                        claims 68, 115).                           Expert Declaration and Testimony of Dr.
                                                                   Paul Prucnal.
                        The prosecution histories for the
                        patents-in-suit and predecessor patents,
                        including all IPRs (e.g., IPR2014-
                        01166; IPR2014-01276; IPR2015-
                        00727; IPR2015-00726; IPR2015-
                        00731; IPR2015-00739; IPR2015-
                        00816; IPR2015-00894; IPR2015-
                        01958; IPR2015-01961; IPR2015-
                        01969; IPR2015-01971) and all
                        documents and information
                        contained/cited therein. This includes:

                              IPR2014-01166, Ex. 1044,
                               Clifford Holliday, Components
                               for R-OADMs ’05 (B & C
                               Consulting Services & IGI
                               Consulting Inc. 2005)

                              IPR2014-00727, Ex. 2002,
                               Clifford Holliday, Components
                               for R-OADMs ’05 (B & C
                               Consulting Services & IGI
                               Consulting Inc. 2005)

                              IPR2014-00727, Ex. 2003,
                               CWavePath 4500 Product Brief,
                               accessed at http://www.
                               capellainc.com/downloads/Wave
                               Path%204500%20Product%
                               20Brief%20030206B.pdf

                              IPR2014-00727, Ex. 2012, U.S.
                               Provisional App. No. 60/277,217

                              IPR2014-00727, Ex. 2013, John
                               C. McNulty, "A perspective on
                               the reliability of MEMS-based
                               components for
                               telecommunications", Proc. SPIE
                               6884, Reliability, Packaging,
                               Testing, and Characterization of

                                                   42
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 43 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                               MEMS/MOEMS VII, 68840B
                               (February 18, 2008)

                              IPR2014-00727, Ex. 2014,
                               Capella Photonics Launches
                               Dynamically Reconfigurable
                               Wavelength Routing Subsystems,
                               Offering Unprecedented
                               Operating Cost Savings and
                               Flexibility for Telecom Service
                               Providers, Business Wire (June
                               2, 2003, 8:16 AM),
                               http://www.businesswire.com/ne
                               ws/home /20030602005554/en/
                               Capella-Photonics-Launches-
                               Dynamically-Reconfigurable-
                               Wavelength-Routing

                              IPR2014-00727, Ex. 2015,
                               Benjamin B. Dingel & Achyut
                               Dutta, Photonic Add-Drop
                               Multiplexing Perspective for
                               Next Generation Optical
                               Networks, 4532 SPIE 394 (2001)

                              IPR2014-00727, Ex. 2015, Tze-
                               Wei Yeow, K. L. Eddie Law, &
                               Andrew Goldenberg, MEMS
                               Optical Switches, 39 IEEE
                               Comm. I Mag. no. 11, 158
                               (2001)

                              IPR2014-00727, Ex. 2017,
                               Patrick B. Chu et al., MEMS: the
                               Path to Large Optical
                               Crossconnects, 40 IEEE Comm.
                               I Mag. no. 3, 80 (2002)

                              IPR2014-00727, Ex. 2018,
                               Clifford Holliday, Switching the
                               Lightwave: OXC’s – The
                               Centerpiece of All Optical
                               Network (IGI Consulting Inc. &


                                                  43
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 44 of 50




No.   Claim Term        Capella’s Proposed Construction and      Cisco’s Proposed Construction and
                        Evidence                                 Evidence
                               B & C Consulting Services
                               2001)

                              IPR2014-00727, Ex. 2019, An
                               Vu Tran et al., Reconfigurable
                               Multichannel Optical Add-Drop
                               Multiplexers Incorporating
                               Eight-Port Optical Circulators
                               and Fiber Bragg Gratings, 13
                               Photonics Tech. Letters, IEEE,
                               no. 10, 1100 (2001)

                              IPR2014-00727, Ex. 2020,
                               Jungho Kim & Byoungho Lee,
                               Bidirectional Wavelength Add-
                               Drop Multiplexer Using
                               Multiport Optical Circulators
                               and Fiber Bragg Gratings, 12
                               IEEE Photonics Tech. Letters
                               no. 5, 561 (2000)

                              IPR2014-00727, Ex. 2021, Max
                               Born & Emil Wolf, Principles of
                               Optics (Pergamon Press, 6th
                               Corrected Ed. 1986) (Excerpts)

                              IPR2014-00727, Ex. 2023,
                               Abdul Al-Azzawi, Fiber Optics:
                               Principles and Practices (CRC
                               Press 2006)

                              IPR2014-00727, Ex. 2024,
                               Curriculum Vitae of Dr.
                               Alexander V. Sergienko

                              IPR2014-00727, Ex. 2025, Ming
                               C. Wu, Olav Solgaard and
                               Joseph E. Ford, “Optical MEMS
                               for Lightwave Communication,”
                               Journal of Lightwave
                               Technology, Vol. 24, No. 12,
                               Dec. 2006, pp. 4433-4454



                                                 44
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 45 of 50




No.   Claim Term        Capella’s Proposed Construction and          Cisco’s Proposed Construction and
                        Evidence                                     Evidence
                              IPR2014-00727, Ex. 2031, U.S.
                               Patent No. 6,178,284
                               (Bergmann, et al.)

                              IPR2014-00727, Petition

                              IPR2014-00727, Ex. 1002, U.S.
                               Patent No. 6,498,872
                               (Bouevitch, et al.)

                              IPR2014-00727, Ex. 1005, U.S.
                               Patent No. 6,442,307 (Carr et
                               al.)

                              IPR2014-00727, Ex. 1006, U.S.
                               Patent No. 6,625,340 (Sparks, et
                               al.)

                              IPR2014-00727, Ex. 1006, U.S.
                               Patent No. 5,414,540 (Patel, et
                               al.)

                              IPR2014-01166, Patent Owner
                               Response (Paper No. 19)
                               (including pp. 7, 31 & 32)

                        Extrinsic Evidence

                        Capella refers to the entire prosecution
                        history, including IPRs, and all citations
                        and documents contained therein, but
                        considers that to be intrinsic evidence.

                        Testimony/Declaration from Professor
                        A.Sergienko, including all additional
                        documents and information cited in his
                        December 14, 2020 Declaration, as well
                        as his November 6, 2020 Declaration
                        previously submitted in connection with
                        Eastern District of Texas Case Nos.
                        2:20-cv-00076-JRG and 2:20-cv-00076-
                        JRG.



                                                   45
               Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 46 of 50




No.   Claim Term            Capella’s Proposed Construction and        Cisco’s Proposed Construction and
                            Evidence                                   Evidence
11.   “controlling          Proposed Construction                      plain meaning, in contrast to static
      dynamically” /                                                   Intrinsic Evidence
      “dynamically…         Capella asserts that this term needs no
      controlling”          construction.                              ’905 Patent: 3:33-36; 4:59-5:5; 5:42-53;
                                                                       5:64-6:5; 6:10-16; 11:15-22; 11:42-51;
      ’905 Patent, Claims
      51, 52;               Plain and ordinary meaning or, if there    12:6-11; 13:35-39; 13:63-14:3;
                            is disagreement, controlling in response   ’906 Patent: 5:51-62; 6:6-14; 6:20-26;
      ’906 Patent, Claim    to change, activity, or progress.          11:28-35; 11:54-64; 12:19-24; 13:48-52;
      133.                                                             14:9-16;
                            Intrinsic Evidence
                                                                       IPR2014-01276, Petition (Paper 2) at 55-
                            ‘905 Patent: Abstract; FIGs. 3, 4A, 4B,    56; IPR2014-01166, Final Written Decision
                            5, 6, and related text; Col. 1:35-3:62,    (Paper 44) at 15-16.
                            4:57-6:34, 6:49-57, 11:15-14:19; claims    Extrinsic Evidence
                            (including claims 51, 52).
                                                                       Expert Declaration and Testimony of Dr.
                            ‘906 Patent: Abstract; FIGs. 2, 4A, 4B,    Paul Prucnal.
                            5, 6, and related text; Col. 1:38-4:4,
                            4:66-6:45, 6:61-7:2, 11:28-14:33; claims
                            (including claim 133).

                            The prosecution histories for the
                            patents-in-suit and predecessor patents,
                            including all IPRs (e.g., IPR2014-
                            01166; IPR2014-01276; IPR2015-
                            00727; IPR2015-00726; IPR2015-
                            00731; IPR2015-00739; IPR2015-
                            00816; IPR2015-00894; IPR2015-
                            01958; IPR2015-01961; IPR2015-
                            01969; IPR2015-01971) and all
                            documents and information
                            contained/cited therein. This includes:

                                  IPR2014-01166, Ex. 1044,
                                   Clifford Holliday, Components
                                   for R-OADMs ’05 (B & C
                                   Consulting Services & IGI
                                   Consulting Inc. 2005)

                                  IPR2014-00727, Ex. 2002,
                                   Clifford Holliday, Components
                                   for R-OADMs ’05 (B & C
                                   Consulting Services & IGI
                                   Consulting Inc. 2005)

                                                       46
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 47 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                              IPR2014-00727, Ex. 2003,
                               CWavePath 4500 Product Brief,
                               accessed at http://www.
                               capellainc.com/downloads/Wave
                               Path%204500%20Product%
                               20Brief%20030206B.pdf

                              IPR2014-00727, Ex. 2012, U.S.
                               Provisional App. No. 60/277,217

                              IPR2014-00727, Ex. 2013, John
                               C. McNulty, "A perspective on
                               the reliability of MEMS-based
                               components for
                               telecommunications", Proc. SPIE
                               6884, Reliability, Packaging,
                               Testing, and Characterization of
                               MEMS/MOEMS VII, 68840B
                               (February 18, 2008)

                              IPR2014-00727, Ex. 2014,
                               Capella Photonics Launches
                               Dynamically Reconfigurable
                               Wavelength Routing Subsystems,
                               Offering Unprecedented
                               Operating Cost Savings and
                               Flexibility for Telecom Service
                               Providers, Business Wire (June
                               2, 2003, 8:16 AM),
                               http://www.businesswire.com/ne
                               ws/home /20030602005554/en/
                               Capella-Photonics-Launches-
                               Dynamically-Reconfigurable-
                               Wavelength-Routing

                              IPR2014-00727, Ex. 2015,
                               Benjamin B. Dingel & Achyut
                               Dutta, Photonic Add-Drop
                               Multiplexing Perspective for
                               Next Generation Optical
                               Networks, 4532 SPIE 394 (2001)

                              IPR2014-00727, Ex. 2015, Tze-
                               Wei Yeow, K. L. Eddie Law, &

                                                 47
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 48 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                               Andrew Goldenberg, MEMS
                               Optical Switches, 39 IEEE
                               Comm. I Mag. no. 11, 158
                               (2001)

                              IPR2014-00727, Ex. 2017,
                               Patrick B. Chu et al., MEMS: the
                               Path to Large Optical
                               Crossconnects, 40 IEEE Comm.
                               I Mag. no. 3, 80 (2002)

                              IPR2014-00727, Ex. 2018,
                               Clifford Holliday, Switching the
                               Lightwave: OXC’s – The
                               Centerpiece of All Optical
                               Network (IGI Consulting Inc. &
                               B & C Consulting Services
                               2001)

                              IPR2014-00727, Ex. 2019, An
                               Vu Tran et al., Reconfigurable
                               Multichannel Optical Add-Drop
                               Multiplexers Incorporating
                               Eight-Port Optical Circulators
                               and Fiber Bragg Gratings, 13
                               Photonics Tech. Letters, IEEE,
                               no. 10, 1100 (2001)

                              IPR2014-00727, Ex. 2020,
                               Jungho Kim & Byoungho Lee,
                               Bidirectional Wavelength Add-
                               Drop Multiplexer Using
                               Multiport Optical Circulators
                               and Fiber Bragg Gratings, 12
                               IEEE Photonics Tech. Letters
                               no. 5, 561 (2000)

                              IPR2014-00727, Ex. 2021, Max
                               Born & Emil Wolf, Principles of
                               Optics (Pergamon Press, 6th
                               Corrected Ed. 1986) (Excerpts)

                              IPR2014-00727, Ex. 2023,
                               Abdul Al-Azzawi, Fiber Optics:

                                                  48
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 49 of 50




No.   Claim Term        Capella’s Proposed Construction and       Cisco’s Proposed Construction and
                        Evidence                                  Evidence
                               Principles and Practices (CRC
                               Press 2006)

                              IPR2014-00727, Ex. 2024,
                               Curriculum Vitae of Dr.
                               Alexander V. Sergienko

                              IPR2014-00727, Ex. 2025, Ming
                               C. Wu, Olav Solgaard and
                               Joseph E. Ford, “Optical MEMS
                               for Lightwave Communication,”
                               Journal of Lightwave
                               Technology, Vol. 24, No. 12,
                               Dec. 2006, pp. 4433-4454

                              IPR2014-00727, Ex. 2031, U.S.
                               Patent No. 6,178,284
                               (Bergmann, et al.)

                              IPR2014-00727, Petition

                              IPR2014-00727, Ex. 1002, U.S.
                               Patent No. 6,498,872
                               (Bouevitch, et al.)

                              IPR2014-00727, Ex. 1005, U.S.
                               Patent No. 6,442,307 (Carr et
                               al.)

                              IPR2014-00727, Ex. 1006, U.S.
                               Patent No. 6,625,340 (Sparks, et
                               al.)

                              IPR2014-00727, Ex. 1006, U.S.
                               Patent No. 5,414,540 (Patel, et
                               al.)

                              IPR2014-01166, Patent Owner
                               Response (Paper No. 19)
                               (including pp. 7, 31 & 32)




                                                 49
              Case 3:20-cv-01858-EMC Document 83-1 Filed 12/14/20 Page 50 of 50




No.   Claim Term        Capella’s Proposed Construction and          Cisco’s Proposed Construction and
                        Evidence                                     Evidence
                        Extrinsic Evidence

                        Capella refers to the entire prosecution
                        history, including IPRs, and all citations
                        and documents contained therein, but
                        considers that to be intrinsic evidence.

                        Testimony/Declaration from Professor
                        A.Sergienko, including all additional
                        documents and information cited in his
                        December 14, 2020 Declaration, as well
                        as his November 6, 2020 Declaration
                        previously submitted in connection with
                        Eastern District of Texas Case Nos.
                        2:20-cv-00076-JRG and 2:20-cv-00076-
                        JRG.

                        https://www.merriam-webster.com/
                        dictionary/dynamic




                                                   50
